766 F.2d 416
UNITED STATES of America, Plaintiff-Appellee,v.Joseph BENCHIMOL, Defendant-Appellant.
No. 81-4689.
United States Court of Appeals,Ninth Circuit.
July 19, 1985.

Joseph Russoniello, San Francisco, Cal., for plaintiff-appellee.
Scott Russell Barnett, San Diego, Cal., for defendant-appellant.
Before WALLACE, HUG and FERGUSON, Circuit Judges.

ORDER

1
Pursuant to the mandate of the Supreme Court in United States v. Benchimol, --- U.S. ----, 105 S. Ct. 2103, 85 L. Ed. 2d 462 (1985), the opinion of this court reported at 738 F.2d 1001 (9th Cir.1984) is vacated and the order of the district court is


2
AFFIRMED.


3
The mandate shall issue forthwith.